EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method for monitoring and detecting waste disposal in an environmental location, comprising: 
receiving, by a computer, a collection of images from aerial data acquisition sources, the collection of images corresponding to the environmental location and a waste disposed in the environmental location, wherein the environmental location includes a water body; 
processing, by the computer, the collection of images to extract data comprising properties of the waste and first properties of the environmental location, the first properties of the environmental location including geographic coordinates and a temporal information associated with the environmental location; 
classifying, by the computer, the properties of the waste disposed in the environmental location according to a class; 
receiving, by the computer, additional information from external data sources, the additional information comprising second properties of the environmental location, the second properties of the environmental location including a water flow direction, a velocity, and a depth associated with the environmental location; 
determining, by the computer, a behavior of waste disposal in the environmental location over a period of time based on the classified properties of the waste disposed in the environmental location and the first and second properties of the environmental location; and 
generating, by the computer, a remediation plan according to the determined behavior of waste disposal in the environmental location.

8. (Currently Amended) A computer system for monitoring and detecting waste disposal in an environmental location, comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
receiving, by a computer, a collection of images from aerial data acquisition sources, the collection of images corresponding to the environmental location and a waste disposed in the environmental location, wherein the environmental location includes a water body;
processing, by the computer, the collection of images to extract data comprising properties of the waste and first properties of the environmental location, the first properties of the environmental location including geographic coordinates and a temporal information associated with the environmental location; 
classifying, by the computer, the properties of the waste disposed in the environmental location according to a class; 
receiving, by the computer, additional information from external data sources, the additional information comprising second properties of the environmental location, the second properties of the environmental location including a water flow direction, a velocity, and a depth associated with the environmental location; 
determining, by the computer, a behavior of waste disposal in the environmental location over a period of time based on the classified properties of the waste disposed in the environmental location and the first and second properties of the environmental location; and 
generating, by the computer, a remediation plan according to the determined behavior of waste disposal in the environmental location.

15. (Currently Amended) A computer program product for monitoring and detecting waste disposal in an environmental location, comprising: 
one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to receive, by a computer, a collection of images from aerial data acquisition sources, the collection of images corresponding to the environmental location and a waste disposed in the environmental location, wherein the environmental location includes a water body;
program instructions to process, by the computer, the collection of images to extract data comprising properties of the waste and first properties of the environmental location, the first properties of the environmental location including geographic coordinates and a temporal information associated with the environmental location; 
program instructions to classify, by the computer, the properties of the waste disposed in the environmental location according to a class; 
program instructions to receive, by the computer, additional information from external data sources, the additional information comprising second properties of the environmental location, the second properties of the environmental location including a water flow direction, a velocity, and a depth associated with the environmental location; - 5/10 -Docket No. P202002233US01 Serial No. 16/991,022 
program instructions to determine, by the computer, a behavior of waste disposal in the environmental location over a period of time based on the classified properties of the waste disposed in the environmental location and the first and second properties of the environmental location; and 
program instructions to generate, by the computer, a remediation plan according to the determined behavior of waste disposal in the environmental location.

Reasons for Allowance
	Claims 4, 11 and 18 are cancelled.
	Claims 1-3, 5-10, 12-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art discloses “receiving, by a computer, a collection of images from aerial data acquisition sources, the collection of images corresponding to the environmental location and a waste disposed in the environmental location, wherein the environmental location includes a water body; processing, by the computer, the collection of images to extract data comprising properties of the waste and first properties of the environmental location, the first properties of the environmental location including geographic coordinates and a temporal information associated with the environmental location; classifying, by the computer, the properties of the waste disposed in the environmental location according to a class; receiving, by the computer, additional information from external data sources, the additional information comprising second properties of the environmental location, the second properties of the environmental location including a water flow direction, a velocity, and a depth associated with the environmental location; determining, by the computer, a behavior of waste disposal in the environmental location over a period of time based on the classified properties of the waste disposed in the environmental location and the first and second properties of the environmental location; and generating, by the computer, a remediation plan according to the determined behavior of waste disposal in the environmental location.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665